35 P.3d 1105 (2001)
178 Or. App. 155
STATE of Oregon, Respondent,
v.
Robert Lee THAXTON, Appellant.
209911231; A108344
Court of Appeals of Oregon.
Argued and Submitted July 31, 2001.
Decided November 14, 2001.
David C. Degner, Deputy Public Defender, argued the cause for appellant. With him on the brief was David E. Groom, State Public Defender.
Janet A. Klapstein, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
*1106 Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Affirmed. State v. Crain, 177 Or.App. 627, 33 P.3d 1050 (2001).